              Case 1:13-cr-00990-PKC Document 170
                                              169 Filed 11/13/20 Page 1 of 1




105 Main Street                                                                  30 Wall Street
Hackensack, NJ 07601                                                                  8th Floor
Tel: 201-457-0071                                                            New York, NY 10005
Fax: 201-457-0072                    www.foyseplowitz.com                       Tel: 212-709-8230



                                      November 13, 2020
      FILED VIA ECF
                                                     Application GRANTED. The dial-in
                                                     information for this proceeding scheduled on
      Honorable P. Kevin Castel, USDJ
                                                     November 18, 2020 at 10:00 am is as follows:
      US Federal Courthouse
      500 Pearl Street                               Dial-in: 888-363-4749
      New York, NY 10007                             Access Code: 3667981

            Re:    US v. Corey Kelley           SO ORDERED.
                   13 cr 990 (PKC)              Dated: 11/13/2020
                   Request to Proceed Virtually

      Dear Judge Castel:

      I am requesting that the November 18, 2020 conference be conducted virtually
      (telephonic or video). Alternatively, I am requesting personal permission to
      participate virtually during the in-person proceedings due to COVID-19 and the
      substantial spike in the spread of the virus in New York City and throughout the
      nation. I live and interact with high risk family members and I cannot risk coming
      into New York City for an in-person appearance for a status conference. Note, there
      are other grounds and concerns I have about the in-person appearance that relate to
      an issue raised by probation that I will address at the status conference. I have
      discussed this with the Government and there is no objection.

      Furthermore, please be advised that I have communicated with Mr. Kelley on
      multiple occasions and he has consistently maintained that he wishes to exercise his
      right to proceed pro se. I will address this issue further at our upcoming status
      conference. Thank you for your thoughtful consideration.

      Sincerely,

      FOY & SEPLOWITZ LLC

      Jason E. Foy
      JASON E. FOY
      jfoy@foyseplowitz.com

      cc:   AUSA Jared Lenow
            AUSA Andrew DeFilippis
            PO. Courtney Cooke
